Exhibit 10.16


ex1016formoflticashaw_image1.jpg [ex1016formoflticashaw_image1.jpg]
FORESTAR GROUP INC.
LONG-TERM INCENTIVE CASH AWARD NOTICE
PARTICIPANT:
[__________]
DATE OF GRANT:
[__________]
CASH AWARD:
[__________]
VESTING SCHEDULE
VESTING DATE
PERCENT OF CASH AWARD VESTED
Earlier to occur of February 13, 2018 or the Closing Date
[_____]%
February 13, 2019
[_____]%
February 13, 2020
[_____]%

This Notice of Cash Award (this "Notice") is provided by FORESTAR GROUP INC., a
Delaware corporation ("Forestar") to you ("Participant"), subject to the
following terms and conditions. Terms used but not defined in this Notice shall
have the meaning set forth in the Standard Terms and Conditions.
1.
Grant of Cash Award. Subject to the restrictions, terms and conditions of this
Notice and the Forestar Group Inc. Standard Terms and Conditions for Cash Awards
attached hereto as Appendix A (the "Standard Terms" and together with the
Notice, the "Award Documents"), Forestar hereby awards to the Participant the
cash award stated above (the "Cash Award").

2.
General Vesting Requirements. The Cash Award shall vest pursuant to the vesting
schedule set forth above, provided that the Participant has not experienced a
Separation From Service with Forestar and its Affiliates through such Vesting
Date. Upon a Participant's Separation From Service for any reason prior to a
Vesting Date, the Cash Award shall be forfeited, and the Participant shall not
thereafter have any rights with respect to the Cash Award so forfeited.

3.
Payment of Cash Award. Subject to the terms and conditions of the Award
Documents, Forestar shall pay to the Participant a cash amount equal the portion
of the Cash Award that vests on the applicable Vesting Date (the "Payment"). The
Payment shall be made as soon as practicable after the applicable Vesting Date,
but not later than ten days after such Vesting Date.

4.
Employment. This Cash Award arises out of, and is inseparable from, the
Participant's employment or other service with Forestar or any of its
Affiliates.

5.
Amendment; Termination. The Committee shall not amend the terms of the Cash
Award without approval of the Participant if such amendment would adversely
affect the Participant's rights under the Cash Award.

6.
Miscellaneous. This Cash Award is governed by and construed in accord with
federal law, where applicable, and otherwise with the laws of the State of
Texas.

7.    
Appendix A
ex1016formoflticashaw_image2.jpg [ex1016formoflticashaw_image2.jpg]
FORESTAR GROUP INC.
STANDARD TERMS AND CONDITIONS
FOR CASH AWARDS


1.
Certain Definitions: For purposes of the Standard Terms and Conditions, the
following terms shall have the meanings set forth below. Terms used but not
defined in this Standard Terms and Conditions shall have the meaning set forth
in the Notice.

a.
Affiliate: means a corporation, partnership, business trust, limited liability
company or other form of business organization at least a majority of the total
combined voting power of all classes of stock or other equity interests of which
is owned by Forestar, either directly or indirectly, and any other entity,
designated by the Committee, provided that in no event shall an entity be an
Affiliate unless Forestar has a "controlling interest" (within the meaning of
Section 409A of the Code and the Treasury Regulations thereunder) in the entity.

b.
Agreement and Plan of Merger: means that certain Agreement and Plan of Merger,
dated as of June 29, 2017, as it may be amended from time to time, by and among
D.R. Horton, Inc., Force Merger Sub, Inc., and Forestar.

c.
Board: means the Board of Directors of Forestar.

d.
Closing Date: means the date on which the effective time of the Merger occurs.

e.
Code: means the Internal Revenue Code of 1986, as amended.

f.
Committee: means the Management Development and Executive Compensation Committee
of the Board or such other committee(s), subcommittee(s) or person(s) Board
appoints to administer specific Cash Awards hereunder. If no such appointment is
in effect at any time, "Committee" shall mean the Board.

g.
Forestar: means Forestar Group Inc. and any successor thereto.

h.
Merger: means the transactions contemplated by the Agreement and Plan of Merger.

i.
Separation From Service: means a Participant's separation from service (within
the meaning of Treasury Regs. § 1.409A-1(h)) with Forestar and its Affiliates
after the Date of Grant of the relevant Cash Award, or, in the case of a
non-employee director, the director's termination of service with the Board.

2.
Cash Award: The grant of a Cash Award shall identify the Participant who has
been granted the Cash Award, the Date of Grant, the amount of the Cash Award,
the Vesting Dates, and the portion of the Cash Award that may vest on each
Vesting Date.

3.
Vesting and Time of Payment: Provided that a Participant has not experienced a
Separation From Service with Forestar or an Affiliate through each applicable
Vesting Date, the Participant shall vest and be entitled to a Payment. Each
Payment shall be made no later than ten days following applicable Vesting Date.
Notwithstanding the above, each Payment shall be subject to paragraph 6 herein.

4.
Nonalienation of Benefits: Except as required by applicable law, no right or
benefit of the Cash Award shall be subject to anticipation, alienation, sale,
assignment, hypothecation, pledge, exchange, transfer, encumbrance or charge,
and any attempt to anticipate, alienate, sell, assign, hypothecate, transfer,
pledge, exchange, transfer, encumber or charge the same shall be void. No right
or benefit hereunder shall in any manner be liable for or subject to the debts,
contracts, liabilities or torts of the person entitled to such benefit. If any
Participant shall become bankrupt or attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge any right or
benefit under any Cash Award, then such right or benefit shall, in the
discretion of the Committee, cease and terminate, and in such event, the
Committee in its discretion may hold or apply the same or any part thereof for
the benefit of the Participant or his beneficiary, spouse, children or other
dependents, or any of them, in such manner and in such proportion as the
Committee may deem proper.

5.
Withholding: Forestar's obligation to pay a Cash Award shall be subject to the
satisfaction of applicable federal, state and local tax withholding requirements
(if any).

6.
Section 409A of the Code: The Cash Award is intended to either avoid the
application of, or comply with, Section 409A of the Code. To that end, the Board
shall have the right, in its sole discretion, to take such actions (including
amendments and actions with retroactive effect) as it determines is necessary or
appropriate for the Cash Award to comply with Section 409A of the Code. Further:

a.
If a Participant is a "specified employee" (within the meaning of Section
409A(a)(2)(B) of the Code) and the payment under this Cash Award otherwise
constitutes a deferral of compensation (within the meaning of Treas. Reg.
§ 1.409A-1(b)), then to the extent required by Section 409A(a)(2)(B) of the
Code, no Payment shall be made to the Participant prior to the earlier of (a)
the expiration of the six month period measured from the date of the
Participant's Separation From Service, and (b) the date of the Participant's
death.



b.
Each Payment that a Participant may receive under the Cash Award shall be
treated as a "separate payment" for purposes of Section 409A of the Code.



7.
No Right to Continued Employment; No Additional Rights: Nothing contained herein
shall confer on any Participant any right to continue in the employ or service
of Forestar or any of its Affiliates or interfere in any way with the right of
Forestar or an Affiliate to terminate the employment or service of a Participant
at any time, with or without cause, notwithstanding the Cash Award granted to
the Participant may be forfeited. Nothing herein shall be construed to give any
employee, director or consultant of Forestar or any Affiliate any right to
receive a Cash Award or as evidence of any agreement or understanding, express
or implied, that Forestar or any Affiliate shall employ or retain the
Participant in any particular position or at any particular rate of
remuneration, or for any particular period of time.

8.
Exclusion from Pension, Profit-Sharing and Other Benefit Computations: By
acceptance of a Cash Award, Participant shall be deemed to have agreed that any
compensation arising out of the award constitutes special incentive compensation
that shall not be taken into account as "salary", "pay", "compensation" or
"bonus" in determining the amount of any payment under any pension, retirement
or profit-sharing plan of Forestar or any Affiliate. In addition, each
Participant shall be deemed to have agreed that neither the award, vesting nor
payment of a Cash Award shall be taken into account in determining the amount of
any life insurance coverage or short or long-term disability coverage provided
by Forestar or any Affiliate.

9.
Applicability: These Standard Terms and Conditions shall apply to a Cash Award
as to which the Committee designates it as applying, and the Committee may
designate it as applying in whole or in part in its discretion to a Cash Award.







Cash Award Notice        -1-



